Exhibit 10.1

EXECUTION COPY

 

 

 

SALESFORCE.COM, INC.

(a Delaware corporation)

$500,000,000

0.75% Convertible Senior Notes due 2015

PURCHASE AGREEMENT

Dated: January 12, 2010

 

 

 



--------------------------------------------------------------------------------

EXECUTION COPY

SALESFORCE.COM, INC.

(a Delaware corporation)

$500,000,000

0.75% Convertible Senior Notes due 2015

PURCHASE AGREEMENT

January 12, 2010

Merrill Lynch, Pierce, Fenner & Smith Incorporated

as Representative of the several Initial Purchasers

One Bryant Park

New York, New York 10036

Ladies and Gentlemen:

Salesforce.com, inc., a Delaware corporation (the “Company”), confirms its
agreement with Merrill Lynch, Pierce, Fenner & Smith Incorporated (“Merrill
Lynch”) and each of the other Initial Purchasers named in Schedule A hereto
(collectively, the “Initial Purchasers,” which term shall also include any
initial purchaser substituted as hereinafter provided in Section 10 hereof), for
whom Merrill Lynch is acting as representative (in such capacity, the
“Representative”), with respect to (i) the sale by the Company and the purchase
by the Initial Purchasers, acting severally and not jointly, of the respective
principal amounts set forth in said Schedule A of $500,000,000 aggregate
principal amount of the Company’s 0.75% Convertible Senior Notes due 2015 (the
“Initial Securities”) and (ii) the grant by the Company to the Initial
Purchasers, acting severally and not jointly, of the option to purchase all or
any part of an additional $75,000,000 aggregate principal amount of its 0.75%
Convertible Senior Notes due 2015 (the “Option Securities” and, together with
the Initial Securities, the “Securities”) to cover overallotments. The
Securities are to be issued pursuant to an indenture dated as of January 19,
2010 (the “Indenture”) between the Company and U.S. Bank National Association,
as trustee (the “Trustee”).

The Company understands that the Initial Purchasers propose to make an offering
of the Securities on the terms and in the manner set forth herein and agrees
that the Initial Purchasers may resell, subject to the conditions set forth
herein, all or a portion of the Securities to purchasers (“Subsequent
Purchasers”) at any time after this Agreement has been executed and delivered.
The Securities are to be offered and sold through the Initial Purchasers without
being registered under the Securities Act of 1933, as amended (the “1933 Act”),
in reliance upon exemptions therefrom. Pursuant to the terms of the Securities
and the Indenture, investors that acquire Securities may only resell or
otherwise transfer such Securities if such Securities are hereafter registered
under the 1933 Act or if an exemption from the registration requirements of the
1933 Act is available (including the exemption afforded by Rule 144A (“Rule
144A”) of the rules and regulations promulgated under the 1933 Act by the
Securities and Exchange Sub (the “Commission”)).

The Company has prepared and delivered to each Initial Purchaser copies of a
preliminary offering memorandum dated as of January 11, 2010 (the “Preliminary
Offering Memorandum”) and has prepared and will deliver to each Initial
Purchaser, on the date hereof or the next succeeding day,



--------------------------------------------------------------------------------

EXECUTION COPY

 

copies of a final offering memorandum January 12, 2010 (the “Final Offering
Memorandum”), each for use by such Initial Purchaser in connection with its
solicitation of purchases of, or offering of, the Securities. “Offering
Memorandum” means, with respect to any date or time referred to in this
Agreement, the most recent offering memorandum (whether the Preliminary Offering
Memorandum or the Final Offering Memorandum, or any amendment or supplement to
either such document), including and any documents incorporated therein by
reference, which has been prepared and delivered by the Company to the Initial
Purchasers in connection with their solicitation of purchases of, or offering
of, the Securities. “General Disclosure Package” means the Preliminary Offering
Memorandum and any Issuer Written Information (as defined below) issued at or
prior to 7:00 A.M., New York City time, on January 12, 2010 or such other time
as agreed by the Company and Merrill Lynch (such date and time, the “Applicable
Time”). The Company will prepare a final term sheet (the “Final Term Sheet”), in
the form set forth in Schedule C hereto, reflecting the final terms of the
Securities, in form and substance satisfactory to the Representative. “Issuer
Written Information” means (i) any writing intended for general distribution to
investors as evidenced by its being specified in Schedule B hereto, (ii) any
“road show” that is a “written communication” within the meaning of the 1933 Act
and (iii) the Final Term Sheet.

All references in this Agreement to financial statements and schedules and other
information which is “contained,” “included” or “stated” in the Offering
Memorandum (or other references of like import) shall be deemed to mean and
include all such financial statements and schedules and other information which
are incorporated by reference in the Offering Memorandum; and all references in
this Agreement to amendments or supplements to the Offering Memorandum shall be
deemed to mean and include the filing of any document under the Securities
Exchange Act of 1934 (the “1934 Act”) which is incorporated by reference in the
Offering Memorandum.

SECTION 1. Representations and Warranties.

(a) Representations and Warranties by the Company. The Company represents and
warrants to each Initial Purchaser as of the date hereof, the Applicable Time,
the Closing Time and any Date of Delivery (as defined below), and agrees with
each Initial Purchaser, as follows:

(i) General Disclosure Package; Rule 144A Eligibility. The Company hereby
confirms that it has authorized the use of the General Disclosure Package,
including the Preliminary Offering Memorandum and the Final Term Sheet, and the
Final Offering Memorandum in connection with the offer and sale of the
Securities by the Initial Purchasers. The Securities are eligible for resale
pursuant to Rule 144A and will not be, at Closing Time, of the same class as
securities listed on a national securities exchange registered under Section 6
of the 1934 Act, or quoted in a U.S. automated interdealer quotation system.

(ii) No Registration Required; No General Solicitation. Subject to compliance by
the Initial Purchasers with the representations and warranties of the Initial
Purchasers and the procedures set forth in Section 6 hereof, it is not necessary
in connection with the offer, sale and delivery of the offered Securities to the
Initial Purchasers and to each Subsequent Purchaser in the manner contemplated
by this Agreement and the Offering Memorandum to register the Securities under
the 1933 Act or to qualify the Indenture under the Trust Indenture Act of 1939,
as amended (the “1939 Act”). None of the Company, its affiliates (as such term
is defined in Rule 501(b) under the 1933 Act, an “Affiliate”) or any person
acting on its or any of their behalf (other than the Initial Purchasers, as to
whom the Company makes no representation) has engaged, in connection with the
offering of the offered Securities, in any form of general solicitation or
general advertising within the meaning of Rule 502(c) under the 1933 Act.

 

2



--------------------------------------------------------------------------------

EXECUTION COPY

 

(iii) Accurate Disclosure. At of the Applicable Time, neither (A) the General
Disclosure Package nor (B) any Issuer Written Information, when considered
together with the General Disclosure Package, included an untrue statement of a
material fact or omitted to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading. The Final Offering Memorandum, as of its date, at the
Closing Time or at any Date of Delivery, did not and will not contain an untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading.

The representations and warranties in this subsection shall not apply to
statements in or omissions from the General Disclosure Package or the Final
Offering Memorandum made in reliance upon and in conformity with written
information furnished to the Company by any Initial Purchaser through Merrill
Lynch expressly for use therein. For purposes of this Agreement, the only
information so furnished shall be (a) the information in the last sentence of
the tenth paragraph immediately following the table of contents in the Offering
Memorandum, (b) the information in the first sentence of each of the third and
fourth paragraphs under the heading “Summary—The Offering—Convertible Note Hedge
and Warrant Transactions” in the Offering Memorandum, (c) the information in the
first sentence of each of the third and fourth paragraphs under the heading
“Risk Factors— Risks Relating to this Offering and Our Common Stock—The
convertible note hedge and warrant transactions may affect the trading price of
the notes and the market price of our common stock” in the Offering Memorandum,
(d) the information in the first sentence of the fourth paragraph under the
heading “Description of Convertible Note Hedge and Warrant Transactions” in the
Offering Memorandum, (e) the information in the first paragraph under the
heading “Plan of       Distribution—Commissions and Discounts” in the Offering
Memorandum, (f) the information in the second sentence in the paragraph under
the heading “Plan of Distribution—New Issue of Notes” in the Offering
Memorandum, (g) the information in the first paragraph under the heading “Plan
of Distribution—Price Stabilization, Short Positions” in the Offering Memorandum
and (h) the second paragraph and the first sentence of the penultimate paragraph
under the heading “Plan of Distribution—Convertible Note Hedge and Warrant
Transactions” in the Offering Memorandum (collectively, the “Initial Purchaser
Information”).

(iv) Incorporation of Documents by Reference. The documents incorporated or
deemed to be incorporated by reference in the Offering Memorandum, at the time
they were or hereafter are filed with the Commission, complied or will comply,
as the case may be, in all material respects with the requirements of the 1934
Act and the rules and regulations of the Commission under the 1934 Act (the
“1934 Act Regulations”).

(v) Independent Accountants. The accountants who certified the financial
statements and supporting schedules included or incorporated by reference in the
Offering Memorandum are independent public accountants as required by the 1933
Act, the 1933 Act Regulations, the 1934 Act, the 1934 Act Regulations and the
Public Accounting Oversight Board.

(vi) Financial Statements. The financial statements included or incorporated by
reference in the General Disclosure Package and the Final Offering Memorandum,
together with the related schedules and notes, present fairly in all material
respects the financial position of the Company and its consolidated subsidiaries
at the dates indicated and the statement of operations, stockholders’ equity and
cash flows of the Company and its consolidated subsidiaries for the periods
specified; said financial statements have been prepared in conformity with U.S.
generally accepted accounting principles (“GAAP”) applied on a consistent basis
throughout the periods involved. The supporting schedules, if any, present
fairly in all material respects the information

 

3



--------------------------------------------------------------------------------

EXECUTION COPY

 

required to be stated therein and in accordance with GAAP. The summary
consolidated financial information included in the Offering Memorandum present
fairly in all material respects the information shown therein and have been
compiled on a basis consistent with that of the audited financial statements
included therein.

(vii) No Material Adverse Change in Business. Since the respective dates as of
which information is given in the General Disclosure Package or the Final
Offering Memorandum, (A) there has been no material adverse change, or any
development involving a prospective material adverse change, to the financial
condition, results of operations or business affairs of the Company and its
subsidiaries considered as one enterprise, whether or not arising in the
ordinary course of business (a “Material Adverse Effect”), (B) there have been
no transactions entered into by the Company or any of its subsidiaries, other
than those in the ordinary course of business, which are material with respect
to the Company and its subsidiaries considered as one enterprise, and (C) there
has been no dividend or distribution of any kind declared, paid or made by the
Company on any class of its capital stock.

(viii) Good Standing of the Company. The Company has been duly organized and is
validly existing as a corporation in good standing under the laws of the State
of Delaware and has corporate power and authority to own, lease and operate its
properties and to conduct its business as described in the General Disclosure
Package and the Final Offering Memorandum and to enter into and perform its
obligations under this Agreement; and the Company is duly qualified as a foreign
corporation to transact business and is in good standing in each other
jurisdiction in which such qualification is required, whether by reason of the
ownership or leasing of property or the conduct of business, except where the
failure so to qualify or to be in good standing would not reasonably be expected
to result in a Material Adverse Effect.

(ix) Significant Subsidiaries. None of the subsidiaries of the Company
constitute a “significant subsidiary” (as such term is defined in Rule 1-02 of
Regulation S-X as promulgated under the 1934 Regulations).

(x) Capitalization. The shares of capital stock of the Company that are
authorized, issued and outstanding are as set forth in the General Disclosure
Package and the Final Offering Memorandum in the column entitled “Actual” under
the caption “Capitalization” (except for subsequent issuances, if any, pursuant
to this Agreement, pursuant to reservations, agreements or employee benefit
plans referred to in the General Disclosure Package and the Final Offering
Memorandum or pursuant to the exercise of convertible securities or options
referred to in the General Disclosure Package and the Final Offering Memorandum)

(xi) Authorization of Agreement. This Agreement has been duly authorized,
executed and delivered by the Company.

(xii) Authorization of the Indenture. The Indenture has been duly authorized by
the Company and, when duly executed and delivered by the Company and the
Trustee, will constitute a valid and binding agreement of the Company,
enforceable against the Company in accordance with its terms, except as the
enforcement thereof may be limited by bankruptcy, insolvency (including, without
limitation, all laws relating to fraudulent transfers), reorganization,
moratorium or similar laws affecting enforcement of creditors’ rights generally
and except as enforcement thereof is subject to general principles of equity
(regardless of whether enforcement is considered in a proceeding in equity or at
law).

 

4



--------------------------------------------------------------------------------

EXECUTION COPY

 

(xiii) Authorization of the Securities and the Common Stock. The Securities have
been duly authorized and, at the Closing Time, will have been duly executed by
the Company and, when authenticated, issued and delivered in the manner provided
for in the Indenture and delivered against payment of the purchase price
therefor as provided in this Agreement, will constitute valid and binding
obligations of the Company, enforceable against the Company in accordance with
their terms, except as the enforcement thereof may be limited by bankruptcy,
insolvency (including, without limitation, all laws relating to fraudulent
transfers), reorganization, moratorium or similar laws affecting enforcement of
creditors’ rights generally and except as enforcement thereof is subject to
general principles of equity (regardless of whether enforcement is considered in
a proceeding in equity or at law), and will be in the form contemplated by, and
entitled to the benefits of, the Indenture. The shares of Common Stock issuable
upon conversion of the Securities have been duly authorized and reserved for
issuance upon such conversion by all necessary corporate action and such shares,
when issued upon such conversion, will be validly issued and will be fully paid
and non-assessable; and the issuance of such shares upon such conversion will
not be subject to the preemptive or other similar rights of any securityholder
of the Company.

(xiv) Registration Rights. There are no persons with registration rights or
other similar rights to have any securities registered for sale by the Company
under the 1933 Act.

(xv) Absence of Violations, Defaults and Conflicts. Neither the Company nor any
of its subsidiaries is (A) in violation of its charter, by-laws or similar
organizational document, (B) in default in the performance or observance of any
obligation, agreement, covenant or condition contained in any contract,
indenture, mortgage, deed of trust, loan or credit agreement, note, lease or
other agreement or instrument to which the it is a party or by which it may be
bound or to which any of its properties or assets is subject (collectively,
“Agreements and Instruments”), except for such defaults that would not, singly
or in the aggregate, be reasonably expected to result in a Material Adverse
Effect, or (C) in violation of any law, statute, rule, regulation, judgment,
order, writ or decree of any arbitrator, court, governmental body, regulatory
body, administrative agency or other authority, body or agency having
jurisdiction over the Company or any of its subsidiaries or any of their
respective properties, assets or operations (each, a “Governmental Entity”),
except for such violations that would not, singly or in the aggregate, be
reasonably expected to result in a Material Adverse Effect. The execution,
delivery and performance of this Agreement and the consummation of the
transactions contemplated herein and in the General Disclosure Package and the
Final Offering Memorandum (including the issuance and sale of the Securities)
and compliance by the Company with its obligations hereunder have been duly
authorized by all necessary corporate action and do not and will not, whether
with or without the giving of notice or passage of time or both, conflict with
or constitute a breach of, or default under, or result in the creation or
imposition of any lien, charge or encumbrance upon any properties or assets of
the Company or any subsidiary pursuant to, the Agreements and Instruments, or
result in any violation of any law, statute, rule, regulation, judgment, order,
writ or decree of any Governmental Entity (except for such conflicts, breaches,
defaults or liens, charges or encumbrances, or violations that would not, singly
or in the aggregate, reasonably be expected to result in a Material Adverse
Effect), nor will such action result in any violation of the provisions of the
charter, by-laws or similar organizational document of the Company or any of its
subsidiaries.

(xvi) Absence of Labor Dispute. No material labor dispute with the employees of
the Company or any of its subsidiaries exists or, to the knowledge of the
Company, is imminent, and the Company is not aware of any existing or imminent
labor disturbance by the employees of any of its or any subsidiary’s principal
suppliers, manufacturers, customers or contractors, which, in either case, would
reasonably be expected to result in a Material Adverse Effect.

 

5



--------------------------------------------------------------------------------

EXECUTION COPY

 

(xvii) Absence of Proceedings. Except as disclosed in the General Disclosure
Package and the Final Offering Memorandum, there is no action, suit, proceeding,
inquiry or investigation before or brought by any Governmental Entity now
pending or, to the knowledge of the Company, threatened, against the Company or
any of its subsidiaries, which would reasonably be expected to result in a
Material Adverse Effect, or which might materially and adversely affect the
consummation of the transactions contemplated in this Agreement or the
performance by the Company of its obligations hereunder; and the aggregate of
all pending legal or governmental proceedings to which the Company or any such
subsidiary is a party or of which any of their respective properties or assets
is the subject which are not described in the General Disclosure Package and the
Final Offering Memorandum, including ordinary routine litigation incidental to
the business, would not reasonably be expected to result in a Material Adverse
Effect.

(xviii) Absence of Further Requirements. No filing with, or authorization,
approval, consent, license, order, registration, qualification or decree of, any
Governmental Entity is necessary or required for the performance by the Company
of its obligations hereunder, in connection with the offering, issuance or sale
of the Securities hereunder or the consummation of the transactions contemplated
by this Agreement or for the due execution, delivery and performance of the
Indenture, except such as have been already obtained or as may be required under
the rules and regulations of the New York Stock Exchange.

(xix) Possession of Licenses and Permits. The Company and its subsidiaries
possess such permits, licenses, approvals, consents and other authorizations
(collectively, “Governmental Licenses”) issued by the appropriate Governmental
Entities necessary to conduct the business now operated by them, except where
the failure so to possess would not, singly or in the aggregate, reasonably be
expected to result in a Material Adverse Effect. The Company and its
subsidiaries are in compliance with the terms and conditions of all Governmental
Licenses, except where the failure so to comply would not, singly or in the
aggregate, reasonably be expected to result in a Material Adverse Effect. All of
the Governmental Licenses are valid and in full force and effect, except when
the invalidity of such Governmental Licenses or the failure of such Governmental
Licenses to be in full force and effect would not, singly or in the aggregate,
reasonably be expected to result in a Material Adverse Effect. Neither the
Company nor any of its subsidiaries has received any notice of proceedings
relating to the revocation or modification of any Governmental Licenses which,
singly or in the aggregate, if the subject of an unfavorable decision, ruling or
finding, would reasonably be expected to result in a Material Adverse Effect.

(xx) Title to Property. Neither the Company nor the any of its subsidiaries owns
any real property. All of the real and personal property leases and subleases
material to the business of the Company and its subsidiaries, considered as one
enterprise, and under which the Company or any of its subsidiaries holds
properties described in the General Disclosure Package and the Final Offering
Memorandum, are in full force and effect, and neither the Company nor any such
subsidiary has received any notice of any material claim of any sort that has
been asserted by anyone adverse to the rights of the Company or any subsidiary
under any of the leases or subleases mentioned above, or materially and
adversely affecting the rights of the Company or such subsidiary to the
continued possession of the leased or subleased premises under any such lease or
sublease.

 

6



--------------------------------------------------------------------------------

EXECUTION COPY

 

(xxi) Possession of Intellectual Property. Except as disclosed in the General
Disclosure Package and the Final Offering Memorandum, the Company and its
subsidiaries own or possess rights to all patents, inventions, works of
authorship, copyrights, know-how (including trade secrets and other unpatented
and/or unpatentable proprietary or confidential information, systems, methods or
procedures), trademarks, service marks, trade names or other intellectual
property and intellectual property rights (collectively, “Intellectual
Property”) that are material to the business as now operated by them and as
described in the General Disclosure Package and the Final Offering Memorandum.
The Company and its subsidiaries have taken reasonable steps to prevent the
unauthorized disclosure of their material trade secrets, including entering into
contracts that generally require licensees, contractors and other third persons
with access to such trade secrets to keep such trade secrets confidential, and
to the knowledge of the Company, there have been no breaches of any such
contracts that are material to the Company. To the knowledge of the Company,
there is no infringement by third parties of any Intellectual Property owned by
the Company. There is no action, suit, proceeding or claim by a third party
pending, or, to the Company’s knowledge, threatened in writing, that
(i) challenges the Company’s or any subsidiary’s rights in or to any
Intellectual Property owned by the Company or such subsidiary or (ii) claims
that the Company or any subsidiary infringes or otherwise violates any
Intellectual Property of any person or entity, and the Company is unaware of any
other fact which would form a reasonable basis for any such claim, in each case
that would reasonably be expected to, singly or in the aggregate, have a
Material Adverse Effect. The Company has taken all actions that are reasonably
necessary to acquire, maintain and protect the Intellectual Property of the
Company and each subsidiary in a manner consistent with prudent industry
practice.

(xxii) Privacy Compliance. With respect to any privacy and security commitments
made by the Company and its subsidiaries applicable to customer data provided to
the Company or its subsidiaries through their products and services or otherwise
(including, without limitation, the terms and conditions of use and privacy
policies of the Company) (the “Commitments”), (i) to the knowledge of the
Company, the Company is and has consistently been in compliance in all material
respects with all applicable U.S. privacy laws, as well as with the Commitments;
(ii) except as disclosed to the Initial Purchasers or their representatives, the
Company has not received any inquiries from any Governmental Entity relating to
the Commitments; (iii) there are no pending or threatened claims or litigation
regarding the Commitments or compliance with the Commitments; (iv) to the
Company’s knowledge, no applicable certification organization has found the
Company to be out of compliance with such Commitments and (v) to the knowledge
of the Company, there have been no security breaches caused by or resulting from
the action or inaction of the Company (including failure to implement industry
standard security measures to protect such data), with respect to data held by
or on behalf of the Company resulting in unauthorized access to, use of or
disclosure of such data except as would not reasonably be expected to result in
a Material Adverse Effect.

(xxiii) Data Security. The Company and its subsidiaries have appropriate or
otherwise reasonable on-going arrangements for the maintenance, support and
disaster recovery of the information and communications networks owned or used
by the Company and its subsidiaries both internally and to provide products and
services to third parties (“IT System”). The Company and its subsidiaries follow
appropriate or otherwise reasonable procedures (i) to preserve the availability,
security and integrity of the IT System, and the data and information stored on
the IT System, and (ii) to protect the IT System from infection by viruses,
worms, trojan horses and other material known contaminants (“Harmful Code”) and
from access by unauthorized persons or entities. To the Company’s knowledge, the
IT System has not: (i) failed to function, (ii) been infected by any Harmful
Code that caused any material disruption, damage or unauthorized access to
systems, networks or data, or (iii) been accessed by any unauthorized person or
entity, in each case (clauses (i), (ii) or (iii)) in a manner that would
reasonably be expected to, singly or in the aggregate, have a Material Adverse
Effect.

 

7



--------------------------------------------------------------------------------

EXECUTION COPY

 

(xxiv) Environmental Laws. Except as would not, singly or in the aggregate,
reasonably be expected to result in a Material Adverse Effect, to the Company’s
knowledge (A) neither the Company nor any of its subsidiaries is in violation of
any federal, state, local or foreign statute, law, rule, regulation, ordinance,
code, policy or rule of common law or any judicial or administrative
interpretation thereof, including any judicial or administrative order, consent,
decree or judgment, relating to pollution or the environment (including, without
limitation, ambient air, surface water, groundwater, land surface or subsurface
strata) or wildlife, including, without limitation, laws and regulations
relating to the release or threatened release of chemicals, pollutants,
contaminants, wastes, toxic substances, hazardous substances, petroleum or
petroleum products, asbestos-containing materials or mold (collectively,
“Hazardous Materials”) or to the manufacture, processing, distribution, use,
treatment, storage, disposal, transport or handling of Hazardous Materials
(collectively, “Environmental Laws”), (B) the Company and its subsidiaries have
all permits, authorizations and approvals required under any applicable
Environmental Laws and are each in compliance with their requirements, (C) there
are no pending or threatened administrative, regulatory or judicial actions,
suits, demands, demand letters, claims, liens, notices of noncompliance or
violation, investigation or proceedings relating to any Environmental Law
against the Company or any of its subsidiaries and (D) there are no events or
circumstances that would reasonably be expected to form the basis of an order
for clean-up or remediation, or an action, suit or proceeding by any private
party or Governmental Entity, against or affecting the Company or any of its
subsidiaries relating to Hazardous Materials or any Environmental Laws.

(xxv) Accounting Controls and Disclosure Controls. The Company and each of its
subsidiaries maintain effective internal control over financial reporting (as
defined under Rule 13a-15 and 15d-15 under the 1934 Act Regulations) and a
system of internal accounting controls sufficient to provide reasonable
assurances (A) that transactions are recorded as necessary to permit preparation
of financial statements in accordance with GAAP; (B) that receipts and
expenditures of the Company are being made only in accordance authorizations of
management and directors of the Company; and (C) regarding prevention or timely
detection of unauthorized acquisition, use or disposition of the Company’s
assets that could have a material impact on its financial statements. Since the
end of the Company’s most recent audited fiscal year, there has been (1) no
material weakness in the Company’s internal control over financial reporting
(whether or not remediated) and (2) no change in the Company’s internal control
over financial reporting that has materially affected, or is reasonably likely
to materially affect, the Company’s internal control over financial reporting.
The Company and each of its subsidiaries maintain an effective system of
disclosure controls and procedures (as defined in Rule 13a-15 and Rule 15d-15
under the 1934 Act Regulations) that are designed to ensure that information
required to be disclosed by the Company in the reports that it files or submits
under the 1934 Act is recorded, processed, summarized and reported, within the
time periods specified in the Commission’s rules and forms, and is accumulated
and communicated to the Company’s management, including its principal executive
officer and principal financial officer, as appropriate, to allow timely
decisions regarding required disclosure.

(xxvi) Compliance with the Sarbanes-Oxley Act. There is and has been no failure
on the part of the Company or any of the Company’s directors or officers, in
their capacities as such, to comply in all material respects with any provision
of the Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated in
connection therewith, including Section 402 related to loans and Sections 302
and 906 related to certifications.

 

8



--------------------------------------------------------------------------------

EXECUTION COPY

 

(xxvii) Payment of Taxes. All United States federal income tax returns of the
Company and its subsidiaries required by law to be filed have been filed and all
taxes shown by such returns or otherwise assessed, which are due and payable,
have been paid, except as are being contested in good faith and as to which
adequate reserves have been provided. The Company and its subsidiaries have
filed all other tax returns that are required to have been filed by them
pursuant to applicable foreign, state, local or other law except insofar as the
failure to file such returns would not reasonably be expected to result in a
Material Adverse Effect, and has paid all material taxes due pursuant to such
returns or pursuant to any assessment received by the Company and its
subsidiaries, except for such taxes, if any, as are being contested in good
faith and as to which adequate reserves have been established by the Company.
The charges, accruals and reserves on the books of the Company in respect of any
income and corporation tax liability for any years not finally determined are
adequate to meet any assessments or re-assessments for additional income tax for
any years not finally determined, except to the extent of any inadequacy that
would not reasonably be expected to result in a Material Adverse Effect.

(xxviii) Insurance. The Company and its subsidiaries carry or are entitled to
the benefits of insurance, with recognized financially sound and reputable
insurers, in such amounts and covering such risks as are customary in the
businesses as now conducted by the Company and its subsidiaries, and all such
insurance is in full force and effect in all material respects. The Company has
no reason to believe that it or any of its subsidiaries will not be able (A) to
renew its existing insurance coverage as and when such policies expire or (B) to
obtain comparable coverage from similar institutions as may be necessary or
appropriate to conduct its business as now conducted and at a cost that would
not reasonably be expected to result in a Material Adverse Effect. Neither of
the Company nor any of its subsidiaries has been denied any insurance coverage
which it has sought or for which it has applied.

(xxix) Investment Company Act. The Company is not required, and upon the
issuance and sale of the Securities as herein contemplated and the application
of the net proceeds therefrom as described in the General Disclosure Package and
the Final Offering Memorandum will not be required, to register as an
“investment company” under the Investment Company Act of 1940, as amended (the
“1940 Act”).

(xxx) Absence of Manipulation. Neither the Company nor any affiliate of the
Company has taken, nor will the Company or any affiliate take, directly or
indirectly, any action which is designed, or would be expected, to cause or
result in, or which has constituted, the stabilization or manipulation of the
price of any security of the Company to facilitate the sale or resale of the
Securities.

(xxxi) Foreign Corrupt Practices Act. None of the Company, any of its
subsidiaries or, to the knowledge of the Company, any director, officer, agent,
employee, affiliate or other person acting on behalf of the Company or any of
its subsidiaries is aware of or has taken any action, directly or indirectly,
that would result in a violation by such persons of the Foreign Corrupt
Practices Act of 1977, as amended, and the rules and regulations thereunder (the
“FCPA”), including, without limitation, making use of the mails or any means or
instrumentality of interstate commerce corruptly in furtherance of an offer,
payment, promise to pay or authorization of the payment of any money, or other
property, gift, promise to give, or authorization of the giving of anything of
value to any “foreign official” (as such term is defined in the FCPA) or any
foreign political party or official thereof or any candidate for foreign
political office, in contravention of the FCPA and the Company and, to the
knowledge of the Company, its affiliates have conducted their businesses in
compliance with the FCPA and have instituted and maintain policies and
procedures designed to ensure continued compliance therewith.

 

9



--------------------------------------------------------------------------------

EXECUTION COPY

 

(xxxii) Money Laundering Laws. The operations of the Company and its
subsidiaries are and have been conducted at all times in compliance in all
material respects with applicable financial recordkeeping and reporting
requirements of the Currency and Foreign Transactions Reporting Act of 1970, as
amended, the money laundering statutes of all applicable jurisdictions, the
rules and regulations thereunder and any related or similar rules, regulations
or guidelines, issued, administered or enforced by any Governmental Entity
(collectively, the “Money Laundering Laws”); and no action, suit or proceeding
by or before any Governmental Entity involving the Company or any of its
subsidiaries with respect to the Money Laundering Laws is pending or, to the
knowledge of the Company, threatened.

(xxxiii) OFAC. None of the Company, any of its subsidiaries or, to the knowledge
of the Company, any director, officer, agent, employee, affiliate or other
person acting on behalf of the Company or any of its subsidiaries is currently
subject to any U.S. sanctions administered by the Office of Foreign Assets
Control of the U.S. Treasury Department (“OFAC”); and the Company will not
knowingly, directly or indirectly, use the proceeds of the sale of the
Securities, or lend, contribute or otherwise make available such proceeds to any
of its subsidiaries, joint venture partners or other person, for the purpose of
financing the activities of any person currently subject to any U.S. sanctions
administered by OFAC.

(xxxiv) Statistical and Market-Related Data. Any statistical and market-related
data included in the General Disclosure Package or the Final Offering Memorandum
are based on or derived from sources that the Company believes to be reliable
and accurate and, to the extent required, the Company has obtained the written
consent to the use of such data from such sources.

(b) Officer’s Certificates. Any certificate signed by any officer of the Company
or any of its subsidiaries delivered to the Representative or to counsel for the
Initial Purchasers shall be deemed a representation and warranty by the Company
to each Initial Purchaser as to the matters covered thereby.

SECTION 2. Sale and Delivery to Initial Purchasers; Closing.

(a) Initial Securities. On the basis of the representations and warranties
herein contained and upon the terms and subject to the conditions herein set
forth, the Company agrees to sell to each Initial Purchaser, severally and not
jointly, and each Initial Purchaser, severally and not jointly, agrees to
purchase from the Company, at the price set forth in Schedule A, the aggregate
principal amount of Initial Securities set forth in Schedule A, plus any
additional principal amount of Initial Securities which such Initial Purchaser
may become obligated to purchase pursuant to the provisions of Section 11
hereof, subject to such adjustments as Merrill Lynch in its discretion shall
make to ensure that any sales or purchases are in authorized denominations.

(b) Option Securities. In addition, on the basis of the representations and
warranties herein contained and upon the terms and subject to the conditions
herein set forth, the Company hereby grants an option to the Initial Purchasers,
severally and not jointly, to purchase the Option Securities, at the price set
forth in Schedule A. The option hereby granted will expire 15 days after the
date hereof and may be exercised in whole or in part from time to time only for
the purpose of covering overallotments made in connection with the offering and
distribution of the Initial Securities upon notice by the Representative to the
Company setting forth the amount of Option Securities as to which the several
Initial Purchasers are then exercising the option and the time and date of
payment and delivery for such Option Securities. Any such time and date of
delivery (a “Date of Delivery”) shall be determined by the Representative, but
shall not be later than January 29, 2010, nor in any event prior to the Closing
Time. If the option is exercised as to all or any portion of the Option
Securities, each of the Initial Purchasers, acting severally and not jointly,
will purchase that proportion of the total principal amount of Option Securities
then being

 

10



--------------------------------------------------------------------------------

EXECUTION COPY

 

purchased which the number of Initial Securities set forth in Schedule A
opposite the name of such Initial Purchaser bears to the total principal amount
of Initial Securities, subject in each case to such adjustments as Merrill Lynch
in its discretion shall make to ensure that any sales or purchases are in
authorized denominations.

(c) Payment. Payment of the purchase price for, and delivery of certificates
for, the Initial Securities shall be made at the offices of Latham & Watkins
LLP, or at such other place as shall be agreed upon by the Representative and
the Company, at 10:00 A.M. (New York City time) on the third (fourth, if the
pricing occurs after 4:30 P.M. (New York City time) on any given day) business
day after the date hereof (unless postponed in accordance with the provisions of
Section 11), or such other time not later than ten business days after such date
as shall be agreed upon by the Representative and the Company (such time and
date of payment and delivery being herein called “Closing Time”).

In addition, if any or all of the Option Securities are purchased by the Initial
Purchasers, payment of the purchase price for, and delivery of certificates for,
such Option Securities shall be made at the above-mentioned offices, or at such
other place as shall be agreed upon by the Representative and the Company, on
each Date of Delivery as specified in the notice from the Representative to the
Company.

Payment shall be made to the Company by wire transfer of immediately available
funds to a bank account designated by the Company, against delivery to the
Representative for the respective accounts of the Initial Purchasers of
certificates for the Securities to be purchased by them. It is understood that
each Initial Purchaser has authorized the Representative, for its account, to
accept delivery of, receipt for, and make payment of the purchase price for, the
Initial Securities and the Option Securities, if any, which it has agreed to
purchase. Merrill Lynch, individually and not as representative of the Initial
Purchasers, may (but shall not be obligated to) make payment of the purchase
price for the Initial Securities or the Option Securities, if any, to be
purchased by any Initial Purchaser whose funds have not been received by the
Closing Time or the relevant Date of Delivery, as the case may be, but such
payment shall not relieve such Initial Purchaser from its obligations hereunder.

(d) Denominations; Registration. Certificates for the Initial Securities and the
Option Securities, if any, shall be in such denominations ($1,000 or integral
multiples thereof) and registered in such names as the Representative may
request in writing at least one full business day before the Closing Time or the
relevant Date of Delivery, as the case may be. The Initial Securities and the
Option Securities, if any, will be made available for examination and packaging
by the Representative in The City of New York not later than 10:00 A.M. (New
York City time) on the business day prior to the Closing Time or the relevant
Date of Delivery, as the case may be.

SECTION 3. Covenants of the Company. The Company covenants with each Initial
Purchaser as follows:

(a) Delivery of Offering Memorandum. The Company hereby consents to the use by
the Initial Purchasers of the copies of the Preliminary Offering Memorandum (as
amended or supplemented) and documents incorporated by reference therein that
have heretofore been made available to the Initial Purchasers. The Company will
furnish to each Initial Purchaser, without charge, such number of copies of the
Final Offering Memorandum thereto and documents incorporated by reference
therein as such Initial Purchaser may reasonably request, provided that the
Company need not furnish any documents incorporated by reference in the Final
Offering Memorandum to the extent such documents are at such time available on
EDGAR.

 

11



--------------------------------------------------------------------------------

EXECUTION COPY

 

(b) Notice and Effect of Material Events. If at any time prior to the completion
of resales of the Securities by the Initial Purchasers, any event shall occur or
condition shall exist as a result of which it is necessary to amend or
supplement the General Disclosure Package or the Final Offering Memorandum in
order that the General Disclosure Package or the Final Offering Memorandum, as
the case may be, will not include any untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements therein
not misleading in the light of the circumstances existing at the time it is
delivered to a Subsequent Purchaser, the Company will promptly (A) give the
Representative notice of such event and (B) prepare any amendment or supplement
as may be necessary to correct such statement or omission and, a reasonable
amount of time prior to any proposed use or distribution, furnish the
Representative with copies of any such amendment or supplement; provided that
the Company shall not use or distribute any such amendment or supplement to
which the Representative or counsel for the Initial Purchasers shall reasonably
object. The Company will furnish to the Initial Purchasers such number of copies
of such amendment or supplement as the Initial Purchasers may reasonably
request.

(c) Reporting Requirements. Until the completion of resales of the Securities by
the Initial Purchasers, the Company will file all documents required to be filed
with the Commission pursuant to the 1934 Act within the time periods required by
the 1934 Act and the 1934 Act Regulations. The Company will give the
Representative notice of its intention to make any such filing from the
Applicable Time to the Closing Time and will furnish the Representative with
copies of any such documents a reasonable amount of time prior to such proposed
filing, as the case may be, and will not file or use any such document to which
the Representative or counsel for the Initial Purchasers shall reasonably
object.

(d) Blue Sky Qualifications. The Company will use its reasonable best efforts,
in cooperation with the Initial Purchasers, to qualify the Securities for
offering and sale under the applicable securities laws of such states and other
jurisdictions (domestic or foreign) as the Representative may designate and to
maintain such qualifications in effect so long as required to complete the
distribution of the Securities; provided, however, that the Company shall not be
obligated to file any general consent to service of process or to qualify as a
foreign corporation or as a dealer in securities in any jurisdiction in which it
is not so qualified or to subject itself to taxation in respect of doing
business in any jurisdiction in which it is not otherwise so subject.

(e) DTCC. The Company will cooperate with the Initial Purchasers and use its
reasonable best efforts to permit the offered Securities to be eligible for
clearance and settlement through the facilities of The Depository Trust &
Clearing Corporation (“DTCC”).

(f) Listing. The Company will use its reasonable best efforts to effect and
maintain the listing of the Common Stock issuable upon conversion of the
Securities on the New York Stock Exchange.

(g) Restriction on Sale of Securities. During a period of 45 days from the date
of the Final Offering Memorandum, the Company will not, without the prior
written consent of Merrill Lynch, (i) directly or indirectly, offer, pledge,
sell, contract to sell, sell any option or contract to purchase, purchase any
option or contract to sell, grant any option, right or warrant to purchase or
otherwise transfer or dispose of any shares of Common Stock or any securities
convertible into or exercisable or exchangeable for Common Stock or file any
registration statement under the 1933 Act with respect to any of the foregoing
or (ii) enter into any swap or any other agreement or any transaction that
transfers, in whole or in part, directly or indirectly, the economic consequence
of ownership of the Common Stock, whether any such swap or transaction described
in clause (i) or (ii) above is to be settled by delivery of Common Stock or such
other securities, in cash or otherwise. The foregoing sentence shall not apply
to (A) the Securities to be sold hereunder, (B) any shares of Common Stock
issued upon conversion of the Securities, (C) any shares of Common Stock issued
by the Company upon the conversion, exchange or exercise of securities
convertible into or exchangeable of exercisable for Common Stock, which
securities are outstanding on the date hereof, (D) the grant of equity
incentives pursuant to plans in effect as of the date hereof, (E) the

 

12



--------------------------------------------------------------------------------

EXECUTION COPY

 

filing of any registration statement on Form S-8 (or amendment thereto), (F) the
grant of any warrant to any of the Initial Purchasers or their affiliates and
transfers or sales of Common Stock, each pursuant to the convertible note hedge
and warrant transactions referred to in the General Disclosure Package.

(h) Issuer Written Information. The Company agrees that, unless it obtains the
prior written consent of the Representative, it will not make any offer relating
to the Securities by any written materials other than the Offering Memorandum or
the Issuer Written Information set forth on Schedule B.

SECTION 4. Payment of Expenses.

(a) Expenses. The Company will pay or cause to be paid all expenses incident to
the performance of its obligations under this Agreement, including (i) the
preparation, printing and filing of any Offering Memorandum (including financial
statements and any schedules or exhibits and any document incorporated therein
by reference) and of each amendment or supplement thereto, (ii) preparation,
issuance and delivery of the Securities to the Initial Purchasers and the Common
Stock issuable upon conversion thereof and any charges of DTCC in connection
therewith, (iii) the fees and disbursements of the Company’s counsel,
accountants and other advisors, (iv) the qualification of the Securities under
securities laws in accordance with the provisions of Section 3(d) hereof,
including filing fees and the reasonable fees and disbursements of counsel for
the Initial Purchasers in connection therewith and in connection with the
preparation of the Blue Sky Survey and any supplement thereto, (v) the
preparation, printing and delivery to the Initial Purchasers of copies of each
Preliminary Offering Memorandum, any Issuer Written Information, the Final Term
Sheet and the Final Offering Memorandum and any amendments or supplements
thereto and costs, if any, associated with electronic delivery of any of the
foregoing by the Initial Purchasers to investors, (vi) all fees and expenses of
the Trustee and any expenses of any transfer agent or registrar for the
Securities or the Common Stock issuable upon conversion of the Securities,
(vii) the costs and expenses of the Company relating to investor presentations
on any “road show” undertaken in connection with the marketing of the
Securities, including without limitation, expenses associated with the
production of road show slides and graphics, (viii) the fees and expenses
incurred in connection with the listing of the Common Stock issuable upon
conversion of the Securities on the New York Stock Exchange and (ix) the costs
and expenses (including, without limitation, any damages or other amounts
payable in connection with legal or contractual liability) associated with the
reforming of any contracts for sale of the Securities made by the Initial
Purchasers caused by a breach of the representation and warranty contained
Section 1(a)(ii); provided that the Company shall not be responsible for any
such costs or expenses pursuant to this clause (ix) if any failure or breach of
such representation and warranty is caused by or resulting from the actions of
the Initial Purchasers.

(b) Termination of Agreement. If this Agreement is terminated by the
Representative in accordance with the provisions of Section 5, Section 10(a)(i)
(unless the Company shall have satisfied the condition set for in Section 5(c))
or 10(a)(iii) hereof, the Company shall reimburse the Initial Purchasers for all
of their reasonable out-of-pocket expenses, including the reasonable fees and
disbursements of counsel for the Initial Purchasers.

SECTION 5. Conditions of Initial Purchasers’ Obligations. The obligations of the
several Initial Purchasers hereunder are subject to the accuracy of the
representations and warranties of the Company contained herein or in
certificates of any officer of the Company, to the performance by the Company of
its covenants and other obligations hereunder, and to the following further
conditions:

(a) Opinion of Counsel for Company. At the Closing Time, the Representative
shall have received the opinion, dated the Closing Time, of Wilson Sonsini
Goodrich & Rosati, Professional Corporation, counsel for the Company, in form
and substance reasonably satisfactory to counsel for the

 

13



--------------------------------------------------------------------------------

EXECUTION COPY

 

Initial Purchasers, together with signed or reproduced copies of such letter for
each of the other Initial Purchasers to the effect set forth in Exhibit A
hereto. Such counsel may state that, insofar as such opinion involves factual
matters, they have relied, to the extent they deem proper, upon certificates of
officers and other representatives of the Company and its subsidiaries and
certificates of public officials.

(b) Opinion of Counsel for Initial Purchasers. At Closing Time, the
Representative shall have received the favorable opinion, dated the Closing
Time, of Latham & Watkins LLP, counsel for the Initial Purchasers, together with
signed or reproduced copies of such letter for each of the other Initial
Purchasers in form and substance satisfactory to the Representative. In giving
such opinion such counsel may rely, as to all matters governed by the laws of
jurisdictions other than the law of the State of New York, the General
Corporation Law of the State of Delaware and the federal securities laws of the
United States, upon the opinions of counsel satisfactory to the Representative.
Such counsel may also state that, insofar as such opinion involves factual
matters, they have relied, to the extent they deem proper, upon certificates of
officers and other representatives of the Company and its subsidiaries and
certificates of public officials.

(c) Officers’ Certificate. At the Closing Time, there shall not have been, since
the date hereof or since the respective dates as of which information is given
in the General Disclosure Package or the Final Offering Memorandum, any Material
Adverse Effect; and the Representative shall have received a certificate of the
Chief Executive Officer or the Chief Financial Officer of the Company, dated the
Closing Time, to the effect that (i) there has been no such Material Adverse
Effect, (ii) the representations and warranties of the Company in this Agreement
are true and correct with the same force and effect as though expressly made at
and as of the Closing Time and (iii) the Company has complied with all
agreements and satisfied all conditions on its part to be performed or satisfied
at or prior to the Closing Time.

(d) Accountant’s Comfort Letter. At the time of the execution of this Agreement,
the Representative shall have received from Ernst & Young LLP a letter, dated
such date, in form and substance satisfactory to the Representative, together
with signed or reproduced copies of such letter for each of the other Initial
Purchasers containing statements and information of the type ordinarily included
in accountants’ “comfort letters” to underwriters with respect to the financial
statements and certain financial information contained in the Offering
Memorandum.

(e) Bring-down Comfort Letter. At the Closing Time, the Representative shall
have received from Ernst & Young LLP a letter, dated as of the Closing Time, to
the effect that they reaffirm the statements made in the letter furnished
pursuant to subsection (d) of this Section, except that the specified date
referred to shall be a date not more than three business days prior to the
Closing Time.

(f) Approval of Listing. At the Closing Time, the Common Stock issuable upon
conversion of the Securities shall have been approved for listing on the New
York Stock Exchange, subject only to official notice of issuance.

(g) Lock-up Agreements. At the date of this Agreement, the Representative shall
have received an agreement substantially in the form of Exhibit B hereto signed
by the persons listed on Schedule D hereto.

(h) Conditions to Purchase of Option Securities. If the Initial Purchasers
exercise their option provided in Section 2(b) hereof to purchase all or any
portion of the Option Securities, the representations and warranties of the
Company contained herein and the statements in any certificates furnished by the
Company and any of its subsidiaries hereunder shall be true and correct as of
each Date of Delivery and, at the relevant Date of Delivery, the Representative
shall have received:

(i) Officers’ Certificate. A certificate, dated such Date of Delivery, of the
Chief Executive Officer or the Chief Financial Officer of the Company confirming
that the certificate delivered at the Closing Time pursuant to Section 5(c)
hereof remains true and correct as of such Date of Delivery.

 

14



--------------------------------------------------------------------------------

EXECUTION COPY

 

(ii) Opinion of Counsel for Company. If requested by the Representative, the
opinion of Wilson Sonsini Goodrich & Rosati, counsel for the Company, in form
and substance reasonably satisfactory to counsel for the Initial Purchasers,
dated such Date of Delivery, relating to the Option Securities to be purchased
on such Date of Delivery and otherwise to the same effect as the opinion
required by Section 5(a) hereof.

(iii) Opinion of Counsel for Initial Purchasers. If requested by the
Representative, the favorable opinion of Latham & Watkins LLP, counsel for the
Initial Purchasers, dated such Date of Delivery, relating to the Option
Securities to be purchased on such Date of Delivery and otherwise to the same
effect as the opinion required by Section 5(b) hereof.

(iv) Bring-down Comfort Letter. If requested by the Representative, a letter
from Ernst & Young LLP, in form and substance satisfactory to the Representative
and dated such Date of Delivery, substantially in the same form and substance as
the letter furnished to the Representative pursuant to Section 5(d) hereof,
except that the “specified date” in the letter furnished pursuant to this
paragraph shall be a date not more than three business days prior to such Date
of Delivery.

(i) Additional Documents. At the Closing Time and at each Date of Delivery (if
any) counsel for the Initial Purchasers shall have been furnished with such
documents and opinions as they may reasonably require for the purpose of
enabling them to pass upon the issuance and sale of the Securities as herein
contemplated, or in order to evidence the accuracy of any of the representations
or warranties, or the fulfillment of any of the conditions, herein contained;
and all proceedings taken by the Company in connection with the issuance and
sale of the Securities as herein contemplated shall be reasonably satisfactory
in form and substance to the Representative and counsel for the Initial
Purchasers.

(j) Termination of Agreement. If any condition specified in this Section shall
not have been fulfilled when and as required to be fulfilled, this Agreement,
or, in the case of any condition to the purchase of Option Securities on a Date
of Delivery which is after the Closing Time, the obligations of the several
Initial Purchasers to purchase the relevant Option Securities, may be terminated
by the Representative by notice to the Company at any time at or prior to
Closing Time or such Date of Delivery, as the case may be, and such termination
shall be without liability of any party to any other party except, subject to
the provisions of Section 10(b), as provided in Section 4 and except that
Sections 1, 7, 8, 9, 14, 15 and 16 shall survive any such termination and remain
in full force and effect.

SECTION 6. Subsequent Offers and Resales of the Securities.

(a) Offer and Sale Procedures. Each of the Initial Purchasers and the Company
hereby establish and agree to observe the following procedures in connection
with the offer and sale of the Securities:

(i) Offers and Sales. Offers and sales of the Securities shall be made to such
persons and in such manner as is contemplated by the Offering Memorandum. Each
Initial Purchaser severally agrees that it will not offer, sell or deliver any
of the Securities in any jurisdiction outside the United States except under
circumstances that will result in compliance with the applicable laws thereof,
and that it will take at its own expense whatever action is required to permit
its purchase and resale of the Securities in such jurisdictions. The Company has
not

 

15



--------------------------------------------------------------------------------

EXECUTION COPY

 

entered into any contractual arrangement with respect to the distribution of the
Securities or the Common Stock issuable upon conversion of the Securities except
for this Agreement, and the Company will not enter into any such arrangement
except as contemplated thereby.

(ii) No General Solicitation. No general solicitation or general advertising
(within the meaning of Rule 502(c) under the 1933 Act) will be used in the
United States in connection with the offering or sale of the Securities.

(iii) Legends. Each of the Securities will bear, to the extent applicable, the
legend contained in “Notice to Investors” in the General Disclosure Package and
the Final Offering Memorandum for the time period and upon the other terms
stated therein.

(iv) Minimum Principal Amount. No sale of the Securities to any one Subsequent
Purchaser will be for less than U.S. $1,000 principal amount and no Security
will be issued in a smaller principal amount.

(b) Covenants of the Company. The Company covenants with each Initial Purchaser
as follows:

(i) Integration. The Company agrees that it will not and will cause its
Affiliates not to, directly or indirectly, solicit any offer to buy, sell or
make any offer or sale of, or otherwise negotiate in respect of, securities of
the Company of any class if, as a result of the doctrine of “integration”
referred to in Rule 502 under the 1933 Act, such offer or sale would render
invalid (for the purpose of (i) the sale of the offered Securities by the
Company to the Initial Purchasers, (ii) the resale of the offered Securities by
the Initial Purchasers to Subsequent Purchasers or (iii) the resale of the
offered Securities by such Subsequent Purchasers to others) the exemption from
the registration requirements of the 1933 Act provided by Section 4(2) thereof
or by Rule 144A thereunder or otherwise.

(ii) Rule 144A Information. The Company agrees that, in order to render the
offered Securities eligible for resale pursuant to Rule 144A under the 1933 Act,
while any of the offered Securities remain outstanding, it will make available,
upon request, to any holder of offered Securities or prospective purchasers of
Securities the information specified in Rule 144A(d)(4), unless the Company
furnishes information to the Commission pursuant to Section 13 or 15(d) of the
1934 Act.

(iii) Restriction on Repurchases. Until the expiration of one year after the
original issuance of the offered Securities, the Company will not, and will
cause its Affiliates not to, resell any offered Securities which are “restricted
securities” (as such term is defined under Rule 144(a)(3) under the 1933 Act),
whether as beneficial owner or otherwise (except as agent acting as a securities
broker on behalf of and for the account of customers in the ordinary course of
business in unsolicited broker’s transactions).

(c) Representations, Warranties and Agreements of Initial Purchasers. Each
Initial Purchaser severally and not jointly represents and warrants to, and
agrees with, the Company that it is a Qualified Institutional Buyer and an
“accredited investor” within the meaning of Rule 501(a) under the 1933 Act. Each
Initial Purchaser understands that the offered Securities have not been and will
not be registered under the 1933 Act and may not be offered or sold within the
United States except pursuant to an exemption from, or in a transaction not
subject to, the registration requirements of the 1933 Act. Each Initial
Purchaser severally represents and agrees that it has not offered or sold, and
will not offer or sell, any offered Securities constituting part of its
allotment within the United States except in accordance with Rule 144A under the
1933 Act or another applicable exemption from the registration requirements of
the

 

16



--------------------------------------------------------------------------------

EXECUTION COPY

 

1933 Act. Accordingly, neither it nor any person acting on its behalf has made
or will make offers or sales of the Securities in the United States by means of
any form of general solicitation or general advertising (within the meaning of
Regulation D) in the United States. Each Initial Purchaser will take reasonable
steps to inform, and cause each of its Affiliates to take reasonable steps to
inform, persons acquiring Securities from such Initial Purchaser or Affiliate,
as the case may be, in the United States that the Securities (A) have not been
and will not be registered under the 1933 Act, (B) are being sold to them
without registration under the 1933 Act in reliance on Rule 144A or in
accordance with another exemption from registration under the 1933 Act, as the
case may be, and (C) may not be offered, sold or otherwise transferred except
(1) to the Company, (2) outside the United States in accordance with Regulation
S or (3) inside the United States in accordance with (x) Rule 144A to a person
whom the seller reasonably believes is a Qualified Institutional Buyer that is
purchasing such Securities for its own account or for the account of a Qualified
Institutional Buyer to whom notice is given that the offer, sale or transfer is
being made in reliance on Rule 144A or (y) pursuant to another available
exemption from registration under the 1933 Act.

SECTION 7. Indemnification.

(a) Indemnification of Initial Purchasers. The Company agrees to indemnify and
hold harmless each Initial Purchaser, its Affiliates, its selling agents and
each person, if any, who controls any Initial Purchaser within the meaning of
Section 15 of the 1933 Act or Section 20 of the 1934 Act as follows:

(i) against any and all loss, liability, claim, damage and expense whatsoever,
as incurred, arising out of any untrue statement or alleged untrue statement of
a material fact included in any Preliminary Offering Memorandum, the Final
Offering Memorandum, the information contained in the Final Term Sheet, any
Issuer Written Information or any other written information used by or on behalf
of the Company in connection with the offer or sale of the Securities (or any
amendment or supplement to the foregoing) or the omission or alleged omission
therefrom of a material fact necessary in order to make the statements therein,
in the light of the circumstances under which they were made, not misleading;

(ii) against any and all loss, liability, claim, damage and expense whatsoever,
as incurred, to the extent of the aggregate amount paid in settlement of any
litigation, or any investigation or proceeding by any governmental agency or
body, commenced or threatened, or of any claim whatsoever based upon any such
untrue statement or omission, or any such alleged untrue statement or omission;
provided that (subject to Section 7(d) below) any such settlement is effected
with the written consent of the Company; and

(iii) against any and all expense whatsoever, as incurred (including the fees
and disbursements of counsel chosen by Merrill Lynch), reasonably incurred in
investigating, preparing or defending against any litigation, or any
investigation or proceeding by any governmental agency or body, commenced or
threatened, or any claim whatsoever based upon any such untrue statement or
omission, or any such alleged untrue statement or omission, to the extent that
any such expense is not paid under (i) or (ii) above;

provided, however, that this indemnity agreement shall not apply to any loss,
liability, claim, damage or expense to the extent arising out of any untrue
statement or omission or alleged untrue statement or omission made in any
Preliminary Offering Memorandum, the Final Offering Memorandum, Issuer Written
Information or the information contained in the Final Term Sheet (or any
amendment or supplement to the foregoing) in reliance upon and in conformity
with the Initial Purchaser Information.

 

17



--------------------------------------------------------------------------------

EXECUTION COPY

 

(b) Indemnification of Company, Directors and Officers. Each Initial Purchaser
severally agrees to indemnify and hold harmless the Company, its directors, its
officers and each person, if any, who controls the Company within the meaning of
Section 15 of the 1933 Act or Section 20 of the 1934 Act, against any and all
loss, liability, claim, damage and expense described in the indemnity contained
in subsection (a) of this Section, as incurred, but only with respect to untrue
statements or omissions, or alleged untrue statements or omissions, made in any
Preliminary Offering Memorandum, the Final Offering Memorandum, Issuer Written
Information or the information contained in the Final Term Sheet (or any
amendment or supplement to the foregoing) in reliance upon and in conformity
with the Initial Purchaser Information.

(c) Actions against Parties; Notification. Each indemnified party shall give
notice as promptly as reasonably practicable to each indemnifying party of any
action commenced against it in respect of which indemnity may be sought
hereunder, but failure to so notify an indemnifying party shall not relieve such
indemnifying party from any liability hereunder to the extent it is not
materially prejudiced as a result thereof and in any event shall not relieve it
from any liability which it may have otherwise than on account of this indemnity
agreement. In the case of parties indemnified pursuant to Section 7(a) above,
counsel to the indemnified parties shall be selected by Merrill Lynch, and, in
the case of parties indemnified pursuant to Section 7(b) above, counsel to the
indemnified parties shall be selected by the Company. An indemnifying party may
participate at its own expense in the defense of any such action; provided,
however, that counsel to the indemnifying party shall not (except with the
consent of the indemnified party) also be counsel to the indemnified party. In
no event shall the indemnifying parties be liable for fees and expenses of more
than one counsel (in addition to any local counsel) separate from their own
counsel for all indemnified parties in connection with any one action or
separate but similar or related actions in the same jurisdiction arising out of
the same general allegations or circumstances. No indemnifying party shall,
without the prior written consent of the indemnified parties, settle or
compromise or consent to the entry of any judgment with respect to any
litigation, or any investigation or proceeding by any governmental agency or
body, commenced or threatened, or any claim whatsoever in respect of which
indemnification or contribution could be sought under this Section 7 or
Section 8 hereof (whether or not the indemnified parties are actual or potential
parties thereto), unless such settlement, compromise or consent (i) includes an
unconditional release of each indemnified party from all liability arising out
of such litigation, investigation, proceeding or claim and (ii) does not include
a statement as to or an admission of fault, culpability or a failure to act by
or on behalf of any indemnified party.

SECTION 8. Contribution. If the indemnification provided for in Section 7 hereof
is for any reason unavailable to or insufficient to hold harmless an indemnified
party in respect of any losses, liabilities, claims, damages or expenses
referred to therein, then each indemnifying party shall contribute to the
aggregate amount of such losses, liabilities, claims, damages and expenses
incurred by such indemnified party, as incurred, (i) in such proportion as is
appropriate to reflect the relative benefits received by the Company, on the one
hand, and the Initial Purchasers, on the other hand, from the offering of the
Securities pursuant to this Agreement or (ii) if the allocation provided by
clause (i) is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause
(i) above but also the relative fault of the Company, on the one hand, and of
the Initial Purchasers, on the other hand, in connection with the statements or
omissions which resulted in such losses, liabilities, claims, damages or
expenses, as well as any other relevant equitable considerations.

The relative benefits received by the Company, on the one hand, and the Initial
Purchasers, on the other hand, in connection with the offering of the Securities
pursuant to this Agreement shall be deemed to be in the same respective
proportions as the total net proceeds from the offering of the Securities
pursuant to this Agreement (before deducting expenses) received by the Company,
on the one hand, and the total underwriting discount received by the Initial
Purchasers, on the other hand, bear to the aggregate initial public offering
price of the Securities as set forth on the cover of the Final Offering
Memorandum.

 

18



--------------------------------------------------------------------------------

EXECUTION COPY

 

The relative fault of the Company, on the one hand, and the Initial Purchasers,
on the other hand, shall be determined by reference to, among other things,
whether any such untrue or alleged untrue statement of a material fact or
omission or alleged omission to state a material fact relates to information
supplied by the Company or by the Initial Purchasers and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission.

The Company and the Initial Purchasers agree that it would not be just and
equitable if contribution pursuant to this Section 8 were determined by pro rata
allocation (even if the Initial Purchasers were treated as one entity for such
purpose) or by any other method of allocation which does not take account of the
equitable considerations referred to above in this Section 8. The aggregate
amount of losses, liabilities, claims, damages and expenses incurred by an
indemnified party and referred to above in this Section 8 shall be deemed to
include any legal or other expenses reasonably incurred by such indemnified
party in investigating, preparing or defending against any litigation, or any
investigation or proceeding by any governmental agency or body, commenced or
threatened, or any claim whatsoever based upon any such untrue or alleged untrue
statement or omission or alleged omission.

Notwithstanding the provisions of this Section 8, no Initial Purchaser shall be
required to contribute any amount in excess of the amount by which the total
price at which the Securities underwritten by it and distributed to the public
were offered to the public exceeds the amount of any damages which such Initial
Purchaser has otherwise been required to pay by reason of any such untrue or
alleged untrue statement or omission or alleged omission.

No person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the 1933 Act) shall be entitled to contribution from any person
who was not guilty of such fraudulent misrepresentation.

For purposes of this Section 8, each person, if any, who controls an Initial
Purchaser within the meaning of Section 15 of the 1933 Act or Section 20 of the
1934 Act and each Initial Purchaser’s Affiliates and selling agents shall have
the same rights to contribution as such Initial Purchaser, and each director of
the Company, each officer of the Company, and each person, if any, who controls
the Company within the meaning of Section 15 of the 1933 Act or Section 20 of
the 1934 Act shall have the same rights to contribution as the Company. The
Initial Purchasers’ respective obligations to contribute pursuant to this
Section 8 are several in proportion to the aggregate principal amount of Initial
Securities set forth opposite their respective names in Schedule A hereto and
not joint.

SECTION 9. Representations, Warranties and Agreements to Survive. All
representations, warranties and agreements contained in this Agreement or in
certificates of officers of the Company or any of its subsidiaries submitted
pursuant hereto, shall remain operative and in full force and effect regardless
of (i) any investigation made by or on behalf of any Initial Purchaser or its
Affiliates or selling agents, any person controlling any Initial Purchaser, its
officers or directors or any person controlling the Company and (ii) delivery of
and payment for the Securities.

SECTION 10. Termination of Agreement.

(a) Termination. The Representative may terminate this Agreement, by notice to
the Company, at any time at or prior to the Closing Time (i) if there has been,
since the time of execution of this Agreement or since the respective dates as
of which information is given in the General Disclosure Package or the Final
Offering Memorandum, any Material Adverse Effect, or (ii) if there has occurred

 

19



--------------------------------------------------------------------------------

EXECUTION COPY

 

any material adverse change in the financial markets in the United States or the
international financial markets, any outbreak of hostilities or escalation
thereof or other calamity or crisis or any change or development involving a
prospective change in national or international political, financial or economic
conditions, in each case the effect of which is such as to make it, in the
judgment of the Representative, impracticable or inadvisable to market the
Securities or to enforce contracts for the sale of the Securities, or (iii) if
trading in any securities of the Company has been suspended or materially
limited by the Commission or the New York Stock Exchange, or (iv) if trading
generally on the New York Stock Exchange has been suspended or materially
limited, or minimum or maximum prices for trading have been fixed, or maximum
ranges for prices have been required, by any of said exchanges or by order of
the Commission, FINRA or any other governmental authority, or (v) a material
disruption has occurred in commercial banking or securities settlement or
clearance services in the United States, or (vi) if a banking moratorium has
been declared by either Federal or New York authorities.

(b) Liabilities. If this Agreement is terminated pursuant to this Section, such
termination shall be without liability of any party to any other party except,
in the case of termination pursuant to Section 10(a)(i) (unless the Company
shall satisfied the condition set forth in Section 5(c)) or Section 10(a)(iii)
as provided in Section 4 hereof, and provided further that Sections 1, 7, 8, 9,
14, 15 and 16 shall survive such termination and remain in full force and
effect.

SECTION 11. Default by One or More of the Initial Purchasers. If one or more of
the Initial Purchasers shall fail at Closing Time or a Date of Delivery to
purchase the Securities which it or they are obligated to purchase under this
Agreement (the “Defaulted Securities”), the Representative shall have the right,
within 24 hours thereafter, to make arrangements for one or more of the
non-defaulting Initial Purchasers, or any other initial purchasers, to purchase
all, but not less than all, of the Defaulted Securities in such amounts as may
be agreed upon and upon the terms herein set forth; if, however, the
Representative shall not have completed such arrangements within such 24-hour
period, then each of the non-defaulting Initial Purchasers shall be obligated,
severally and not jointly, to purchase the full amount thereof in the
proportions that their respective initial purchase obligations hereunder bear to
the initial purchase obligations of all non-defaulting Initial Purchasers. No
action taken pursuant to this Section shall relieve any defaulting Initial
Purchaser from liability in respect of its default.

SECTION 12. Notices. All notices and other communications hereunder shall be in
writing and shall be deemed to have been duly given if mailed or transmitted by
any standard form of telecommunication. Notices to the Initial Purchasers shall
be directed to the Merrill Lynch at One Bryant Park, New York, New York 10036,
attention of Syndicate Department, with a copy to ECM Legal; notices to the
Company shall be directed to it at salesforce.com, inc., The Landmark @ One
Market, Suite 300, San Francisco, California 94105, attention of General
Counsel.

SECTION 13. No Advisory or Fiduciary Relationship. The Company acknowledges and
agrees that (a) the purchase and sale of the Securities pursuant to this
Agreement, including the determination of the initial public offering price of
the Securities and any related discounts and commissions, is an arm’s-length
commercial transaction between the Company, on the one hand, and the several
Initial Purchasers, on the other hand, (b) in connection with the offering of
the Securities and the process leading thereto, each Initial Purchaser is and
has been acting solely as a principal and is not the agent or fiduciary of the
Company, any of its subsidiaries or their respective stockholders, creditors,
employees or any other party, (c) no Initial Purchaser has assumed or will
assume an advisory or fiduciary responsibility in favor of the Company with
respect to the offering of the Securities or the process leading thereto
(irrespective of whether such Initial Purchaser has advised or is currently
advising the Company or any of its subsidiaries on other matters) and no Initial
Purchaser has any obligation to the Company with respect to the offering of the
Securities except the obligations expressly set forth in this Agreement, (d) the
Initial Purchasers and their respective affiliates may be engaged in a broad
range of transactions that involve interests that

 

20



--------------------------------------------------------------------------------

EXECUTION COPY

 

differ from those of the Company and (e) the Initial Purchasers have not
provided any legal, accounting, regulatory or tax advice with respect to the
offering of the Securities and the Company has consulted its own respective
legal, accounting, regulatory and tax advisors to the extent it deemed
appropriate.

SECTION 14. Parties. This Agreement shall each inure to the benefit of and be
binding upon the Initial Purchasers and the Company and their respective
successors. Nothing expressed or mentioned in this Agreement is intended or
shall be construed to give any person, firm or corporation, other than the
Initial Purchasers and the Company and their respective successors and the
controlling persons and officers and directors referred to in Sections 7 and 8
and their heirs and legal representatives, any legal or equitable right, remedy
or claim under or in respect of this Agreement or any provision herein
contained. This Agreement and all conditions and provisions hereof are intended
to be for the sole and exclusive benefit of the Initial Purchasers and the
Company and their respective successors, and said controlling persons and
officers and directors and their heirs and legal representatives, and for the
benefit of no other person, firm or corporation. No purchaser of Securities from
any Initial Purchaser shall be deemed to be a successor by reason merely of such
purchase.

SECTION 15. Trial by Jury. The Company (on its behalf and, to the extent
permitted by applicable law, on behalf of its stockholders and affiliates) and
each of the Initial Purchasers hereby irrevocably waives, to the fullest extent
permitted by applicable law, any and all right to trial by jury in any legal
proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby.

SECTION 16. GOVERNING LAW. THIS AGREEMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE
ARISING UNDER OR RELATED TO THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF, THE STATE OF NEW YORK WITHOUT REGARD TO ITS
CHOICE OF LAW PROVISIONS.

SECTION 17. TIME. TIME SHALL BE OF THE ESSENCE OF THIS AGREEMENT. EXCEPT AS
OTHERWISE SET FORTH HEREIN, SPECIFIED TIMES OF DAY REFER TO NEW YORK CITY TIME.

SECTION 18. Partial Unenforceability. The invalidity or unenforceability of any
Section, paragraph or provision of this Agreement shall not affect the validity
or enforceability of any other Section, paragraph or provision hereof. If any
Section, paragraph or provision of this Agreement is for any reason determined
to be invalid or unenforceable, there shall be deemed to be made such minor
changes (and only such minor changes) as are necessary to make it valid and
enforceable.

SECTION 19. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all such
counterparts shall together constitute one and the same Agreement.

SECTION 20. Effect of Headings. The Section headings herein are for convenience
only and shall not affect the construction hereof.

 

21



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to the Company a counterpart hereof, whereupon this
instrument, along with all counterparts, will become a binding agreement among
the Initial Purchasers and the Company in accordance with its terms.

 

Very truly yours, SALESFORCE.COM, INC. By  

/s/ David Schellhase

Title:   Senior Vice President, General Counsel
and Secretary

CONFIRMED AND ACCEPTED,

as of the date first above written:

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

 

By  

/s/ Stephen R. Miller Jr.

  Authorized Signatory

For itself and as Representative of the other Initial Purchasers named in
Schedule A hereto.

The registrant agrees to furnish to the Securities and Exchange Commission upon
request a copy of any omitted schedule or exhibit.